Citation Nr: 0020626	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-07 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the 30 percent disability rating assigned for the 
appellant's service-connected post traumatic stress disorder 
is appropriate.

2.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for lumbar and thoracic scoliosis with occult 
spina bifida has been submitted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted entitlement to service 
connection for post traumatic stress disorder, evaluated as 
30 percent disabling; and from a December 1998 rating 
decision which denied reopening the appellant's claim for 
entitlement to service connection for a back disability on 
basis that new and material evidence sufficient to warrant 
reopening of the appellant's claim had not been submitted.


FINDINGS OF FACT

1.  Manifestations of the appellant's PTSD include intrusive 
thoughts, nightmares, flashbacks, feelings of isolation, 
anxiety, depression, suicidal and homicidal ideations without 
intent, and difficulty in concentration.  Global assessment of 
functioning (GAF) is 60. 

2.  VARO denied the veteran's claim for entitlement to 
service connection for a back condition in a July 1969 rating 
decision.  The appellant did not perfect his appeal from that 
denial, and that decision has become final.

3.  Statements from the appellant and his family bear 
directly and substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and by 
themselves or with evidence previously assembled are so 
significant they must be considered in order to decide fairly 
the merits of the claim.

4.  The claim for service connection for back disability is 
plausible.


CONCLUSIONS OF LAW

1.  Manifestations of the appellant's service-connected post 
traumatic stress disorder, are no more than 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (1999).

2.  VARO's July 1969 decision denying service connection for 
a back condition, specifically lumbar and thoracic scoliosis 
with occult spina bifida, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.1103 (1999).

3.  The claim for service connection for a back condition, 
specifically lumbar and thoracic scoliosis with occult spina 
bifida, is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The evidence submitted since May 1970 is new and 
material; thus, the requirements to reopen the claim for 
entitlement to service connection for a back disability have 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether the 30 percent disability rating assigned for the 
appellant's service-connected post traumatic stress disorder 
is appropriate.

Regarding the appellant's claim for a higher disability 
rating, the Board finds that the appellant has satisfied his 
statutory burden of submitting evidence which is sufficient to 
justify a belief that his claim is "well-grounded."  38 
U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  It is also clear that the appellant's 
claim has been adequately developed for appellate review 
purposes by VARO, and that the Board may therefore proceed to 
disposition of the matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board also notes that it has characterized the issue on 
appeal in order to comply with the recent opinion by the 
Court in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[- 
]connected ... residuals of surgery to right testicle' ... 
rather than as a disagreement with the original rating award, 
which is what it was."  Fenderson, No. 96-947, slip op. at 
17, emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect his disagreement with the 
initial disability evaluation assigned to his service-
connected disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a 30 percent evaluation for 
PTSD, effective as of June 24, 1998, the date of filing of his 
claim for service connection.

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

A VA examination was conducted in September 1998.  The 
appellant reported that he had been married for 29 years, and 
had been working as a truck driver for 30 years.  He denied 
any prior psychiatric treatment.  He reported frequent 
intrusive thoughts and recollections about his combat 
experiences in Vietnam.  He claimed that he thought about 
Vietnam daily.  He reported nightmares, and claimed that he 
woke up about 3 or 4 times a night in a cold sweat.  He 
reported chronic flashbacks and a tendency to isolate himself 
from others.  He indicated avoidance behaviors such as not 
wanting to be around crowds or to watch movies related to 
Vietnam.  He reported feelings of alienation and depression 
with a loss of interest in pleasurable activities.  He 
reported chronic sleep disturbances and hypervigilant 
behaviors.  He also claimed to have an inability to 
concentrate, and feelings of rage.  The examiner observed 
that he was cooperative during the interview.  His thought 
processes and thought content appeared to be within normal 
limits.  He denied current delusions and hallucinations.  He 
admitted to homicidal thoughts and ideations, but had no plan 
or intent.  He appeared able to maintain minimal personal 
hygiene and other basic activities of daily living.  He was 
fully oriented.  His memory, concentration, and judgment were 
impaired.  His speech was slow, and his mood was depressed.  
His sleep impairment was chronic in nature.  The examiner 
reported that the appellant's current symptoms were 
consistent with the diagnosis of PTSD.  Axis I diagnosis was 
of PTSD, chronic, moderate.  The appellant's GAF score was 
60, indicating moderate social and occupational impairment 
due to PTSD.  

VARO granted the appellant entitlement to service connection 
for post traumatic stress disorder in an October 1998 rating 
decision, evaluated as 30 percent disabling.

The general rating formula for mental disorders for 30 to 100 
percent ratings is as follows:
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  According to 
the rating criteria, when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (1999).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b) (1999).

The Board has reviewed the evidence dating from the time of 
the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 30 percent for service-connected post traumatic 
stress disorder.  Id.; Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).

The evidence reveals no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to post traumatic stress disorder 
symptoms, with a GAF of 60 indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, warranting a 30 percent disability rating.  
38 C.F.R. § 4.130 Diagnostic Code 9411 (1999). 

There is no indication that the appellant has psychiatric 
symptoms that would more nearly approximate the criteria for a 
50 percent disability rating.  Specifically, the evidence does 
not indicate that he has reduced reliability and productivity 
due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in 
understanding complex commands; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and in
maintaining effective work and social relationships.  He has 
not sought psychiatric treatment, and has been employed for 30 
years.  The preponderance of the evidence is against the 
appellant's claim for a higher disability rating.

2.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for lumbar and thoracic scoliosis with occult 
spina bifida has been submitted.

The second issue before the Board is whether the appellant 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for lumbar 
and thoracic scoliosis with occult spina bifida.  VARO 
originally denied the appellant's claim for service 
connection for a back disability in a July 1969 rating 
decision.  The appellant appealed the denial, but did not 
perfect his appeal, and the July 1969 rating decision became 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 
20.1103 (1999).

Once a VARO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or readjudicated by the 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Secondly, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999).

Evidence associated with the claims file at the time of the 
July 1969 rating decision shows that scoliosis of the spine 
with resulting back pain was first noted following injury in 
service.  Pertinent evidence added to the claims file since 
the July 1969 rating decision includes private medical 
records dated in the 1970's showing scoliosis of the spine.  
A copy of an injury log showed that the appellant injured his 
back while working on several occasions.  Numerous lay 
statements from the appellant's family were submitted.  His 
wife and father both indicated that the appellant had not had 
any back complaints prior to service and had back problems 
after service.  Copies of letters from the appellant to his 
wife during service reflect that he had back complaints and 
treatment  in service.  

The additional evidence, particularly the statements from the 
appellant and his family regarding the existence of back 
problems during and after service, is new and, further, bears 
directly and substantially upon the specific matter under 
consideration.  Moreover, this evidence is so significant 
that it must be considered to decide fairly the merits of 
this claim.  The statements therefore constitute new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim of 
entitlement to service connection for a back disability.  
Having reopened the claim, the Board also finds it to be well 
grounded.  The evidence shows that the back disorder, namely 
scoliosis involving the thoracolumbar spine, apparently 
became symptomatic after in- service injury.  The merits of 
the claim will be addressed in the remand appended to this 
decision.


ORDER

A 30 percent disability rating for the appellant's service-
connected post traumatic stress disorder is appropriate.

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for lumbar and 
thoracic scoliosis with occult spina bifida is reopened and 
well grounded; to this extent only, the appeal is granted.


REMAND

In view of the Board's finding that the claim is well 
grounded, VA must assist the appellant in the development of 
the claim before VARO can adjudicate the claim on the merits. 

Accordingly, the case is REMANDED for the following 
development:
1.  The RO should ask the appellant to 
identify all providers of post- service 
treatment for his back.  All these 
records should be obtained.

2.  The RO should then schedule the 
appellant for VA examination by an 
orthopedic specialist.  The purpose of 
the examination is to determine the 
nature of current back disability and its 
relationship to service.  The claims file 
must be made available to the examiner.  
Following the examination, the examiner 
should answer the following questions:  
(1) What are the current diagnoses with 
respect to the spine; (2) Did the 
thoracolumbar scoliosis noted in service 
pre- exist service; (3) If the 
thoracolumbar scoliosis pre- existed 
service, did it increase in severity 
during service, and, if so, was any such 
increase beyond the natural progress of 
the disorder; and (4) Does the appellant 
suffer from any back disorder other than 
the scoliosis that was the result of in- 
service disease or injury?

3.  When this development is completed, 
VARO should readjudicate the issue on the 
merits.  If VARO continues to deny the 
appellant's claim, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the REMAND is to satisfy due process 
requirements.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

